Citation Nr: 0532946	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-03 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for status-post 
appendectomy with resultant adhesion in small bowel, excised, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1979 to July 
1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2003, this issue was remanded for further 
development.  During the course of this appeal, a July 2005 
rating decision granted the veteran service connection for a 
scar on his abdomen, status post appendectomy with a 10 
percent evaluation effective April 6, 1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was last afforded a VA examination in March 2004.  
The examination did not provide findings to sufficiently 
evaluate the veteran's service-connected status-post 
appendectomy with resultant adhesion in small bowel.  Thus 
another VA examination is warranted.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and severity of his 
service-connected status post 
appendectomy, with resultant adhesion in 
the small bowel.  The examiner must 
review the claims folder in conjunction 
with the examination.  All appropriate 
evaluations should be accomplished, to 
specifically include x-rays.  Examination 
findings should be reported to allow for 
evaluation of the disorder under 
38 C.F.R. § 4.113, Code 7301.  The 
examiner should indicate whether there is 
partial obstruction manifested by delayed 
motility of barium meal and less frequent 
and less prolonged episodes of pain.  The 
examiner should also comment on the 
presence or absence of severe colic 
distension, nausea and vomiting.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


